EXHIBIT 99.3 Second Lien Term Loan Agreement Dated as of September 2, 2008 among ABC Funding, Inc., as Borrower, CIT Capital USA Inc., as Administrative Agent, and The Lenders Party Hereto Sole Lead Arranger and Sole Bookrunner CIT Capital Securities LLC REFERENCE IS MADE TO THE INTERCREDITOR AGREEMENT DATED AS OF SEPTEMBER 2, 2008 (AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), AMONG THE BORROWER, CIT CAPITAL USA INC., AS FIRST LIEN ADMINISTRATIVE AGENT (AS DEFINED THEREIN), AND CIT CAPITAL USA INC., AS SECOND LIEN ADMINISTRATIVE AGENT (AS DEFINED THEREIN).EACH LENDER HEREUNDER (A) ACKNOWLEDGES THAT IT HAS RECEIVED A COPY OF THE INTERCREDITOR AGREEMENT, (B) CONSENTS TO THE SUBORDINATION OF LIENS PROVIDED FOR IN THE INTERCREDITOR AGREEMENT, (C) AGREES THAT IT WILL BE BOUND BY AND WILL TAKE NO ACTIONS CONTRARY TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND (D) AUTHORIZES AND INSTRUCTS THE SECOND LIEN ADMINISTRATIVE AGENT TO ENTER INTO THE INTERCREDITOR AGREEMENT AS SECOND LIEN ADMINISTRATIVE AGENT AND ON BEHALF OF SUCH LENDER.THE FOREGOING PROVISIONS ARE INTENDED AS AN INDUCEMENT TO THE LENDERS UNDER THE FIRST LIEN CREDIT AGREEMENT TO PERMIT THE INCURRENCE OF INDEBTEDNESS UNDER THIS AGREEMENT AND TO EXTEND CREDIT TO THE BORROWER AND SUCH LENDERS ARE INTENDED THIRD PARTY BENEFICIARIES OF SUCH PROVISIONS. TABLE OF CONTENTS ARTICLE I DEFINITIONS AND ACCOUNTING MATTERS Section 1.01Terms Defined Above Section 1.02Certain Defined Terms Section 1.03Types of Loans and Borrowings Section 1.04Terms Generally; Rules of Construction Section 1.05Accounting Terms and Determinations; GAAP ARTICLE II THE CREDITS Section 2.01Commitments Section 2.02Loans and Borrowings Section 2.03Requests for Loans Section 2.04Interest Elections; Conversions Section 2.05Funding of Loans Section 2.06Total Reserve Value Section 2.07Intercreditor Agreement Section 2.08Termination ARTICLE III PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES Section 3.01Repayment of Loans Section 3.02Interest Section 3.03Alternate Rate of Interest Section 3.04Prepayments ARTICLE IV PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS Section 4.01Payments Generally; Pro Rata Treatment; Sharing of Set-offs Section 4.02Presumption of Payment by the Borrower Section 4.03Certain Deductions by the Administrative Agent Section 4.04Disposition of Proceeds ARTICLE V INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES Section 5.01Increased Costs Section 5.02Break Funding Payments Section 5.03Taxes Section 5.04Designation of Different Lending Office ARTICLE VI CONDITIONS PRECEDENT Section 6.01Effective Date ARTICLE VII REPRESENTATIONS AND WARRANTIES Section 7.01Organization; Powers Section 7.02Authority; Enforceability Section 7.03Approvals; No Conflicts Section 7.04Financial Condition; No Material Adverse Change Section 7.05Litigation Section 7.06Environmental Matters Section 7.07Compliance with the Laws and Agreements; No Defaults Section 7.08Investment Company Act Section 7.09Taxes Section 7.10ERISA Section 7.11Disclosure; No Material Misstatements Section 7.12Insurance Section 7.13Restriction on Liens Section 7.14Subsidiaries Section 7.15Location of Business and Offices Section 7.16Properties; Titles, Etc. Section 7.17Maintenance of Properties Section 7.18Gas Imbalances, Prepayments Section 7.19Marketing of Production Section 7.20Swap Agreements Section 7.21Use of Loans Section 7.22Solvency Section 7.23Casualty Events Section 7.24Material Agreements Section 7.25No Brokers Section 7.26Reliance Section 7.27Payments by Purchasers of Production Section 7.28Existing Accounts Payable Section 7.29Development Plan Section 7.30Acquisition ARTICLE VIII AFFIRMATIVE COVENANTS Section 8.01Financial Statements; Ratings Change; Other Information Section 8.02Notices of Material Events Section 8.03Existence; Conduct of Business Section 8.04Payment of Obligations Section 8.05Operation and Maintenance of Properties Section 8.06Insurance Section 8.07Books and Records; Inspection Rights Section 8.08Compliance with Laws Section 8.09Environmental Matters Section 8.10Further Assurances Section 8.11Reserve Reports Section 8.12Title Information Section 8.13Additional Collateral; Additional Guarantors Section 8.14ERISA Compliance Section 8.15Swap Agreements Section 8.16Marketing Activities Section 8.17Development Plan Section 8.18Operating Account Section 8.19Overriding Royalty Interest. Section 8.20Filing of Proxy/ Information Statement ARTICLE IX NEGATIVE COVENANTS Section 9.01Financial Covenants Section 9.02Debt Section 9.03Liens Section 9.04Dividends, Distributions and Redemptions Section 9.05Investments, Loans and Advances Section 9.06Nature of Business Section 9.07Limitation on Leases Section 9.08Proceeds of Notes Section 9.09ERISA Compliance Section 9.10Sale or Discount of Receivables Section 9.11Mergers, Etc. Section 9.12Sale of Properties Section 9.13Environmental Matters Section 9.14Material Agreements Section 9.15Transactions with Affiliates Section 9.16Subsidiaries Section 9.17Negative Pledge Agreements; Dividend Restrictions Section 9.18Gas Imbalances, Take-or-Pay or Other Prepayments Section 9.19Swap Agreements Section 9.20Development Plan Section 9.21Acquisition Documents ARTICLE X EVENTS OF DEFAULT; REMEDIES Section 10.01Events of Default Section 10.02Remedies. ARTICLE XI THE ADMINISTRATIVE AGENT Section 11.01Appointment; Powers Section 11.02Duties and Obligations of Administrative Agent Section 11.03Action by Administrative Agent Section 11.04Reliance by Administrative Agent Section 11.05Subagents Section 11.06Resignation or Removal of Administrative Agent Section 11.07Administrative Agent as Lender Section 11.08No Reliance. Section 11.09Administrative Agent May File Proofs of Claim Section 11.10Authority of Administrative Agent to Release Collateral and Liens Section 11.11The Arranger ARTICLE XII MISCELLANEOUS Section 12.01Notices Section 12.02Waivers; Amendments Section 12.03Expenses, Indemnity; Damage Waiver Section 12.04Successors and Assigns Section 12.05Survival; Revival; Reinstatement Section 12.06Counterparts; Integration; Effectiveness Section 12.07Severability Section 12.08Right of Setoff Section 12.09GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS Section 12.10Headings Section 12.11Confidentiality Section 12.12Interest Rate Limitation Section 12.13EXCULPATION PROVISIONS Section 12.14No Third Party Beneficiaries Section 12.15USA Patriot Act Notice ANNEXES, EXHIBITS AND SCHEDULES Annex IList of Commitments Exhibit AForm of Note Exhibit BForm of Borrowing Request Exhibit CForm of Interest Election Request Exhibit DForm of Compliance Certificate Exhibit EDevelopment Plan Exhibit FSecurity Instruments Exhibit GForm of Assignment and Assumption Exhibit HForm of Assignment of Overriding Royalty Interest Schedule 1.02Approved Counterparties Schedule Hedging Program Schedule 7.05Litigation Schedule 7.14Subsidiaries and Partnerships Schedule 7.18Gas Imbalances Schedule 7.19Marketing Contracts Schedule 7.20Swap Agreements Schedule 7.24Material Agreements Schedule 7.28Existing Accounts Payable THIS SECOND LIEN TERM LOAN AGREEMENT dated as of September 2, 2008, is among ABC Funding, Inc., a corporation duly formed and existing under the laws of the State of Nevada (the “Borrower”), each of the Lenders from time to time party hereto and CIT Capital USA Inc.(in its individual capacity, “CIT”), as administrative agent for the Lenders (in such capacity, together with its successors in such capacity, the “Administrative Agent”). R E C I T A L S A.The Borrower has requested that the Lenders provide a second lien term loan to the Borrower. B.The Lenders have agreed to make such loans subject to the terms and conditions of this Agreement. C.In consideration of the mutual covenants and agreements herein contained and of the loans and commitments hereinafter referred to, the parties hereto agree as follows: ARTICLE I Definitions and Accounting Matters Section 1.01Terms Defined Above.As used in this Agreement, each term defined above has the meaning indicated above. Section 1.02Certain Defined Terms.As used in this Agreement, the following terms have the meanings specified below: “ABR”, when used in reference to any Loan or Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing, are bearing interest at a rate determined by reference to the Alternate Base Rate. “Acquisition” means the acquisition of all of the issued and outstanding shares of common stock, par value $0.01, per share of Voyager pursuant to the terms and conditions of the Acquisition Documents. “Acquisition Documents” means (a) the Stock Purchase and Sale Agreement between
